Citation Nr: 1716939	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel
INTRODUCTION

The appellant served on active duty for training from January 1978 to April 1978.  He retired from National Guard service in August 2002 after more than 24 years of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In October 2016, the appellant testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been obtained and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At issue in the present case is the type of active duty the appellant performed during his National Guard service, and whether it qualifies as active duty, active duty for training, or inactive duty for training under 38 C.F.R. § 3.6 for the purposes of service connection for his claimed hearing loss and tinnitus.

The appellant testified in October 2016 that he was exposed to acoustic trauma during active duty for training in 1978, in which he was trained as a mortar man.  His DD Form 214 corroborates his testimony, indicating that he undertook a 7 week Indirect Fire Infantryman Course.  The appellant testified that in the early 1990s he attended a summer camp in anticipation of the Gulf War.  He testified that is when the ringing in his ears began.

In October 2016, the appellant's physician, Dr. KJZ, DO, submitted a statement indicating that the appellant's tinnitus and hearing loss were both noted during active duty.  Dr. KJZ stated she had reviewed the appellant's electronic medical record, and that the notation had been made on a DD Form 2808, Report of Medical Exam.  Dr. KJZ is Medical Staff Physician at the Department of Family Medicine, Martin Army Community Hospital, Fort Benning, Georgia.  Included with this statement are the second pages from both the March 23, 2000 report of medical examination and the report of medical history of the same date.  The record reflects an "H2" profile.

The Board observes that service treatment records present several instances of diminished hearing acuity in the various reports of medical examination of record.  In addition, service personnel records present numerous periods of active duty for training.  However, there is no indication in the record what type of active duty the appellant served.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel record for his service in the Alabama Army National Guard from November 1977 to August 2002 for the purpose of identifying the type of orders under which the Veteran served his periods of active duty and active duty for training.  Copies of the orders should be obtained.  However, if copies of the orders cannot be obtained, ask that the types of active duty and active duty for training be identified.  Contact any appropriate sources, including but not limited to the State Adjutant's General Office to obtain these records and/or information.  Document negative responses and inform the Veteran and his representative.  Give them a reasonable amount of time to provide the required information.  

It is noted that the Veteran testified his unit was 131st Armor.  The headquarters was Ozark, Alabama and his unit headquarters was Abbeville, Alabama.
2.  Thereafter, the August 2009 VA medical opinion should be returned to the examiner for an addendum.  The examiner must review the claims file along with a copy of the remand.  The examiner is directed to the Veteran's personnel record listing the numerous times the Veteran has served on active duty and active duty for training, and attention is directed to his October 2016 hearing testimony, his military occupational specialty as an indirect fire infantryman.  The examiner is also asked to review the statement of Dr. KJZ.

Re-examination of the Veteran is not required unless deemed necessary by the examiner.

The examiner should offer the following opinions: 

(a) Is it at least as likely as not (50 percent probability or greater) that bilateral hearing loss and tinnitus is related to or had its onset during any of the Veteran's periods of active duty or active duty for training, including that period from February to April 1978 in which he was had seven weeks of training with mortars?  In providing the opinion, the examiner should note that the Veteran testified he served on average, one weekend per month and two weeks per year on ACDUTRA from November 1977 to August 2002 while in the National Guard, and was exposed to loud noise on each occasion. 

(b)  Is it at least as likely as not (50 percent probability or greater) that tinnitus is: 
      (1) proximately due to 
      or 
      (2) permanently aggravated by 
the Veteran's hearing loss?  
If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms. 

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring that the requested development is complete and conducting any other development deemed necessary, the AOJ should re-adjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




